                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION

 Oscar Fernandez, Individually and as               CASE NO. ____________
 Administrator of the Estate of Isidro
 Fernandez,

                                       Plaintiff,   JOINT NOTICE OF REMOVAL

 vs.

 Tyson Foods, Inc.; Tyson Fresh Meats,
 Inc.; John H. Tyson; Noel W. White;
 Dean Banks; Stephen R. Stouffer; Tom
 Brower; Mary A. Oleksiuk; Elizabeth
 Croston; Tom Hart; Hamdija
 Beganovic; James Hook; Ramiz
 Muheljic; Missia Abad Bernal; and
 John/Jane Does 1-10,

                                 Defendants.




                              JOINT NOTICE OF REMOVAL

         Tyson Foods, Inc. and Tyson Fresh Meats, Inc. (collectively “Tyson”) jointly

remove this civil action under 28 U.S.C. §§ 1331, 1441, 1442, and 1446. This Court

has subject matter jurisdiction, and the case is removable because:

         (1)      Plaintiff’s Petition at Law and Demand for Jury Trial (“Petition”)

                  challenges actions taken by Tyson at the direction of a federal officer,

                  for which Tyson will have a colorable federal defense (28 U.S.C.
                  § 1442(a)(1)); and

         (2)      The Petition raises substantial and disputed issues of federal law under

                  the Defense Production Act that must be decided by a federal forum (28

                  U.S.C. § 1331).




149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 1 of 18
         Removal is timely. Tyson accepted service of the Petition on September 4,

2020. This Notice is being filed within 30 days of service. See 28 U.S.C. § 1446(b)(1);

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

         Tyson provides the following short and plain statement of the grounds for

removal:

                                    BACKGROUND

         The United States continues to struggle with a global pandemic whose size and

scope are without modern precedent. Millions have been infected with the novel

coronavirus, and more than 200,000 Americans have died of COVID-19. The economic

and human fallout from the pandemic has been severe. This case is brought by a

relative of Isidro Fernandez, who alleges that he worked at a Tyson pork-processing

facility; that he contracted COVID-19 at work; and that he later died of the disease.

His death is a tragedy.

         But Plaintiff’s allegations—including allegations of willful misconduct directed

not only against Tyson, but also against a dozen Tyson employees—are inaccurate

and incorrect, and Tyson vigorously disputes Plaintiff’s claims. Tyson has worked

from the very beginning of the pandemic to follow federal workplace guidelines and

has invested millions of dollars to provide employees with safety and risk-mitigation

equipment. Tyson’s efforts to protect its workers while continuing to supply

Americans with food in the face of the pandemic continue to this day.

         Removal is proper because federal court is the correct forum for resolving

Plaintiff’s claims. The Petition alleges in effect that Tyson should have shut down its

facility in Waterloo, Iowa during the COVID-19 pandemic or operated it differently.

But that facility was operating as part of the federally designated “critical

infrastructure” at the direction of, and under the supervision of, the U.S. Department

of Homeland Security and the U.S. Department of Agriculture. Tyson worked hand-

in-hand with federal officials from the time of the declaration of a national emergency

                                           -2-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 2 of 18
on March 13 to safely continue operations to secure the national food supply. The

President and the Secretary of Agriculture provided detailed instruction for meat-

processing facilities to continue operating, incorporating industry-specific guidance

from the Centers for Disease Control and Prevention (“CDC”) and the Occupational

Safety and Health Administration (“OSHA”). And after attempts by states to

interfere with this national prerogative, the President again confirmed, “[i]t is

important that processors of beef, pork, and poultry . . . in the food supply chain

continue operating and fulfilling orders to ensure a continued supply of protein for

Americans” and “continue operations consistent with the guidance for their

operations jointly issued by the CDC and OSHA,” and that any “closures [of such

facilities] threaten the continued functioning of the national meat and poultry supply

chain” and “undermin[e] critical infrastructure during the national emergency.”

Executive Order on Delegating Authority Under the DPA with Respect to Food Supply

Chain Resources During the National Emergency Caused by the Outbreak of COVID-

19 (“Food Supply Chain Resources”), 85 Fed. Reg. 26,313, 26,313, 2020 WL 2060381,

at *1 (Apr. 28, 2020). 1
         Because Tyson continued to operate the Waterloo facility following federal

critical infrastructure directions and supervision from federal officers, including

directives from the President and the Secretary of Agriculture and guidance from the

CDC and OSHA, federal court is the proper forum for resolving this case.




1https://www.whitehouse.gov/presidential-actions/executive-order-delegating-
authority-dpa-respect-food-supply-chain-resources-national-emergency-caused-
outbreak-covid-19/

                                          -3-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 3 of 18
                                             ARGUMENT

I.       Federal officer removal is proper under 28 U.S.C. § 1442(a)(1).

         Under 28 U.S.C. § 1442(a)(1), a civil action may be removed to federal court if

the action is asserted against a person acting under the direction of a federal officer:

                  A civil action . . . that is against or directed to any of the following
                  may be removed . . . :

                  (1) The United States or any agency thereof or any officer (or any
                  person acting under that officer) of the United States or of any
                  agency thereof, in an official or individual capacity, for or relating
                  to any act under color of such office . . . .

28 U.S.C. § 1442(a)(1) (emphasis added).
         Here, federal officer removal is proper because (1) Tyson “acted under the

direction of a federal officer,” (2) “there was a causal connection between [Tyson’s]

actions and the official authority,” (3) Tyson “has a colorable federal defense to the

plaintiff’s claims,” and (4) Tyson “is a ‘person,’ within the meaning of the statute.”

Jacks v. Meridian Res. Co., 701 F.3d 1224, 1230 (8th Cir. 2012) (citing Dahl v. R.J.

Reynolds Tobacco Co., 478 F.3d 965, 967 n.2 (8th Cir. 2007)).

         Federal Direction. On March 13, 2020, the President declared “a National

Emergency in response to the COVID-19 outbreak.” [Petition ¶ 43] Soon after, on
March 16, the President issued “Coronavirus Guidelines” emphasizing that

employees in “critical infrastructure industr[ies]”—including companies like Tyson

that are essential to maintaining food-supply chains and ensuring the continued

health and safety of all Americans—have a “special responsibility” and “should follow

CDC guidance to protect [employees’] health at work.” Exec. Office of Pres., The

President’s Coronavirus Guidelines for America at 2 (Mar. 16, 2020). 2



2https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf

                                                   -4-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 4 of 18
         This “critical infrastructure” designation derives from the USA Patriot Act

passed after 9/11, see 42 U.S.C. § 5195c(e), and the administration of critical

infrastructure protection by the U.S. Department of Homeland Security, which was

created in 2002. “Food and Agriculture” is one of the sixteen recognized “sectors” of

critical infrastructure and is subject to a 2013 Presidential Policy Directive intended

to “advance[] a national unity of effort to strengthen and maintain secure,

functioning, and resilient critical infrastructure.” 3 Coordinating protection of the

Food and Agriculture Sector has been assigned to the U.S. Departments of

Agriculture and Health and Human Services, which have an extensive plan4 “to
protect against a disruption anywhere in the food system that would pose a serious

threat to public health, safety, welfare, or to the national economy.” 5

         Accordingly, from the time of President Trump’s disaster declaration on

March 13, Tyson was in close contact with federal officials regarding continued

operations as critical infrastructure. For example, on March 15, in response to
significant hoarding of food and other items, the President met with food
industry executives—including Tyson—to discuss the stability of the supply
chain. The President provided the following statement regarding “hand-in-
hand” cooperation with the federal government to keep supply chains
operating:

                  “All of them are working hand-in-hand with the federal
                  government as well as the state and local leaders to ensure
                  food and essentials are constantly available,” President
                  Trump said. “We had a long conversation with them and


3https://obamawhitehouse.archives.gov/the-press-office/2013/02/12/presidential-
policy-directive-critical-infrastructure-security-and-resil
4   https://www.cisa.gov/critical-infrastructure-sectors
5https://www.cisa.gov/sites/default/files/publications/nipp-ssp-food-ag-2015-508.pdf
at 13.

                                             -5-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 5 of 18
                  they’re going to work 24 hours around the clock, keeping
                  their store stocked.” 6

         Over the next weeks, Tyson was in frequent contact with federal officers

regarding the best way to safely continue operations, in particular with the

Department of Agriculture’s Food Safety Inspection Service (“FSIS”). In fact, FSIS

employees were on-site at Tyson’s facilities, and Tyson’s employees had personal

letters authorizing their service to “critical infrastructure,” so that those employees

could explain their exemption from local lockdowns should any authorities question

them.
         Federal officials also continued to emphasize the need for companies in the

Food and Agriculture Sector to keep operating pursuant to unified, federal guidance.

For example, in an April 7 statement, Vice President Pence stressed that “we need

[food industry workers] to continue, as a part of what we call our critical

infrastructure, to show up and do your job and know that we’re going to continue to

work tirelessly in working with all of your companies to make sure that that

workplace is safe.” 7 Congress even appropriated supplemental funding to FSIS to

accommodate the continued presence of FSIS at facilities, including Tyson’s facilities,

during the pandemic.

         But notwithstanding the close collaboration between Tyson and federal

officials to safely continue operations, state and local officials began asserting

contradictory authority with respect to meat and poultry processing facilities. Those

state actions led to an Executive Order re-emphasizing federal supremacy with

respect to meat and poultry facilities. On April 28, President Trump expressly

invoked his authority under the Defense Production Act (“DPA”) and again directed

6https://www.foodbusinessnews.net/articles/15621-trump-meets-with-food-
company-leaders
7https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-
president-pence-members-coronavirus-task-force-press-briefing-april-7-2020/

                                            -6-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 6 of 18
that it was federal policy that meat and poultry processing companies continue

operating subject to the supervision of the Secretary of Agriculture. See Food Supply

Chain Resources, 85 Fed. Reg. at 26,313, 2020 WL 2060381, at *1. The executive order

states in relevant part:

                  It is important that processors of beef, pork, and poultry (“meat
                  and poultry”) in the food supply chain continue operating and
                  fulfilling orders to ensure a continued supply of protein for
                  Americans. . . . [R]ecent actions in some States have led to the
                  complete closure of some large processing facilities.

                  *      *      *

                  Such closures threaten the continued functioning of the
                  national meat and poultry supply chain, undermining critical
                  infrastructure during the national emergency.

                  *      *      *

                  [T]he Secretary of Agriculture shall take all appropriate action
                  . . . to ensure that meat and poultry processors continue
                  operations consistent with the guidance for their operations
                  jointly issued by the CDC and OSHA.

Id. (emphases added).

         Consistent with the Food Supply Chain Resources executive order and the

prior directives, Secretary of Agriculture Sonny Perdue then promptly issued two

letters: one to meat and poultry processing companies directing them to continue

operating pursuant to the federal directives, and one to state and local officials across

the nation reiterating their obligation to work with the Secretary to ensure meat
processing companies’ compliance with federal directives. See U.S. Dep’t of

Agriculture, Press Release No. 0243.20 (May 6, 2020) (announcing that the Secretary

had issued a “Letter to Governors” and “Letter to Stakeholders”) 8. Secretary Perdue’s


8
 https://www.usda.gov/media/press-releases/2020/05/06/secretary-perdue-issues-
letters-meat-packing-expectations

                                                -7-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 7 of 18
Letter to Stakeholders again emphasized that the “Nation’s meat and poultry

processing facilities and workers play an integral role in the continuity of our food

supply chain.” U.S. Dep’t of Agriculture, Letter to Stakeholders (May 5, 2020). 9

         The U.S. Department of Agriculture also entered into a Memorandum of

Understanding with the U.S. Food and Drug Administration (“FDA”) setting forth

the respective roles of each agency in utilizing the DPA to regulate food producers

during the COVID-19 outbreak. See Memorandum of Understanding Between FDA

and USDA Regarding the Potential Use of the Defense Production Act with Regard to

FDA-Regulated Food During the COVID-19 Pandemic (May 18, 2020). 10 Notably, the
agreement reiterated that “actions by States or localities could lead to the closure of

food resource facilities”; such closures “could threaten the continued functioning of

the national food supply chain, undermining critical infrastructure during the

national emergency”; and the Department of Agriculture retained “exclusive

delegated authority” under the DPA to issue orders regarding domestic food

producers. Id. at 1-2, 4 (emphasis added).

         Accordingly, Tyson was operating its facilities—including the Waterloo

facility—as critical infrastructure at the direction of federal officials. As such, Tyson

was “acting under the direction of a federal officer,” 28 U.S.C. § 1442(a)(1), and

“helping the Government to produce an item that it needs” for the national defense,

Watson v. Philip Morris Cos., 551 U.S. 142, 153 (2007); see also Camacho v. Autoridad

de Telefonos de Puerto Rico, 868 F.2d 482, 486-87 (1st Cir. 1989) (holding that “the

reach of section 1442(a)(1) extends to private persons . . . who act under the direction

of federal officers,” including companies ordered to “facilitate” or “offer[] technical

assistance” to federal agents exercising statutory authority).


9   https://www.usda.gov/sites/default/files/documents/stakeholder-letters-covid.pdf
10   https://www.usda.gov/sites/default/files/documents/mou-between-fda-usda-dpa.pdf

                                          -8-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 8 of 18
         Indeed, it is well established that private providers to the government of

military products (see, e.g., Betzner v. Boeing Co., 910 F.3d 1010, 1013 (7th Cir. 2018))

or health benefits (see, e.g., Jacks, 701 F.3d at 1230) can invoke federal officer

removal. Here, Tyson was acting at the direction of federal officers in a time of

emergency to provide the food security that the government desired. And with respect

to the Defense Production Act in particular, the President made clear on March 24

that companies were acting in the shadow of potential Defense Production Act orders:

“The Defense Production Act is in full force, but haven’t had to use it because no one

has said NO!” 11 That the President ultimately issued a formal Executive Order on
April 28 is consistent with the President’s “broad authority” under that statute,

which can be exercised through either “formal, published regulations” or “informal

and indirect methods of securing compliance.” E. Air Lines, Inc. v. McDonnell Douglas

Corp., 532 F.2d 957, 992-93 (5th Cir. 1976).

         Consistent with the finding of federal officer removal in Winters v. Diamond

Shamrock Chemical Co., 149 F.3d 387 (5th Cir. 1998), the federal government here

(1) provided “detailed specifications” governing Tyson’s ongoing operations—through

the federal direction that the CDC and OSHA guidelines would govern operations,

and promulgation of exceedingly detailed guidelines specific to meat and poultry

processors; and (2) exercised “on-going supervision” of those operations through the

Secretary of Agriculture, id. at 400, who was delegated power by the Department of

Homeland Security to preserve the Food and Agriculture Sector during the pandemic

and by the President to “take all appropriate action . . . to ensure that meat and

poultry processors continue operations consistent with the guidance for their

operations jointly issued by the CDC and OSHA.” 85 Fed. Reg. at 26,313, 2020 WL

2060381, at *1. The Petition challenges Tyson’s refusal to “cease operations” and the


11   https://mobile.twitter.com/realdonaldtrump/status/1242421041193988096

                                          -9-
149368751.3
              Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 9 of 18
various measures that were taken at the Waterloo facility. [See, e.g., Petition ¶¶ 60

(“Black Hawk County officials asked Tyson to temporarily shut down the plant.

Again, the company refused.”), 63 (“Tyson refused to close the plant . . . .”)] But those

alleged actions were taken pursuant to the authority, orders, detailed regulation, and

supervision of the President and U.S. Departments of Homeland Security and

Agriculture. Tyson was therefore “acting under” federal officers, and is therefore

entitled to have this case heard in federal court. 28 U.S.C. § 1442(a)(1).

         Connection or Association. Following the text of 28 U.S.C. § 1442(a)(1), it

suffices if the lawsuit targets actions Tyson took “relating to” the directions of federal

officers, which requires that Plaintiffs’ allegations be “connected or associated with”

Tyson’s actions taken “pursuant to a federal officer’s directions.” See Latiolais v.

Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020) (en banc); see also Sawyer

v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th Cir. 2017) (same); Papp v. Fore-Kast

Sales Co., 842 F.3d 805, 813 (3d Cir. 2016) (same). Here, there is a direct connection

between the Petition’s allegations and the actions Tyson took at the direction of

federal officers.

         As noted above, the Petition alleges that Tyson is liable in tort for not shutting

down the Waterloo facility, (¶¶ 100, 116, 140), even though it was operating as critical

infrastructure under federal directions during a national emergency. Likewise, the

Petition challenges specific measures that Tyson adopted or allegedly failed to adopt

in response to the coronavirus. [See, e.g., ¶¶ 109, 125] But the measures that Tyson

took were at the direction of federal officers in order to continue safe operations as

critical infrastructure during a national emergency. Any dispute that Tyson should

have operated differently from the federal directions it received in a national

emergency should be for the “federal—not state—courts to answer.” Isaacson v. Dow

Chem. Co., 517 F.3d 129, 138 (2d Cir. 2008) (federal courts must resolve “whether the

challenged act was outside the scope of Defendants’ official duties, or whether it was

                                           - 10 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 10 of 18
specifically directed by the federal Government”) (citing Willingham v. Morgan, 395

U.S. 402, 409 (1969)).

         Colorable Federal Defenses. Tyson has at least the following federal defenses

to the claims in the Petition.

         •    Express preemption under the Federal Meat Inspection Act (“FMIA”).

              The FMIA’s express preemption clause preempts state-law requirements that are

              “in addition to” or “different than” the rigorous and extensive federal requirements

              under the FMIA. See 21 U.S.C. § 678; see also, e.g., 9 C.F.R. § 416.5(c) (setting

              federal requirements under the FMIA regarding cleanliness, protective attire, and

              “disease control”). As construed by the Supreme Court, “[t]he FMIA’s preemption

              clause sweeps widely” and “prevents a State from imposing any additional or

              different—even if non-conflicting—requirements that fall within the scope of the

              Act.” Nat’l Meat Ass’n v. Harris, 565 U.S. 452, 459-60 (2012). Plaintiff here would

              use state tort law to impose additional and different requirements.

         •    Preemption under the DPA and the Executive Order. Plaintiff’s claims are

              also preempted by the DPA and the President’s Food Supply Chain Resources

              executive order and related federal directions. Congress enacted the DPA to

              preserve “the security of the United States” by ensuring “the ability of the domestic

              industrial base to supply materials and services for the national defense and to

              prepare for and respond to . . . natural or man-caused disasters.” 50 U.S.C.

              § 4502(a)(1). The DPA grants the President wide latitude to “take appropriate

              steps” to maintain and enhance the “domestic critical infrastructure” threatened

              by “emergency conditions.” Id. §§ 4502(a)(2)(C), (4). This broad grant of authority

              preempts any attempt by a state to impose its own regulations on “domestic critical

              infrastructure” industries when the President has done so under the DPA, 50

              U.S.C. § 4502(a)(2)(C); see also Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363,

              376 (2000), and provides defenses against suits like this for actions taken in

                                               - 11 -
149368751.3
             Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 11 of 18
              compliance with orders issued under the DPA. The Petition here seeks to impose

              state regulation that conflicts with the President’s express directives under the

              DPA requiring Tyson to assist the nation during a national disaster by

              (1) continuing to operate (2) pursuant to federal operational requirements.

         The Tyson entities are “persons.” Tyson is a “person” under 28 U.S.C. § 1442

because the term “includes corporations.” Jacks, 701 F.3d at 1230 n.3 (citing Watson,

551 U.S. at 152-53). 12

II.      The Court also has federal question jurisdiction.

         This case is properly removed under 28 U.S.C. § 1331 because it “aris[es]

under” federal law. See Wullschleger v. Royal Canin U.S.A., Inc., 953 F.3d 519, 521

(8th Cir. 2020); Bd. of Comm’rs of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline

Co., 850 F.3d 714, 721 (5th Cir. 2017). Although Plaintiff’s causes of action are styled

as state-law claims, this Court has federal question jurisdiction because the claims

(1) “necessarily” raise an issue of federal law that is (2) “actually disputed” and

(3) “substantial,” (4) “which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.”

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005); see

also Wullschleger, 953 F.3d at 521 (removal is proper where claim pleaded under state

law “implicat[es] a disputed and substantial federal issue”).

         Federal issues are necessarily raised. The Petition necessarily raises

multiple, substantial federal issues. The entire thrust of the Petition is that


12Because Tyson is entitled to remove this case under 28 U.S.C. § 1442(a)(1), “the
entire case [is] deemed removable, such that [Plaintiff’s] claims against all other
defendants . . . will be heard in federal court as well.” Morgan v. Huntington Ingalls,
Inc., 879 F.3d 602, 606 (5th Cir. 2018); see also 14C Charles Alan Wright & Arthur
R. Miller, Fed. Prac. & Proc. § 3726 (Rev. 4th ed.) (“Because Section 1442(a)(1)
authorizes removal of the entire action even if only one of the controversies it raises
involves a federal officer or agency, the section creates a species of statutorily-
mandated supplemental subject-matter jurisdiction.”).

                                               - 12 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 12 of 18
Defendants should not have complied with express federal directives related to the

national defense—i.e., should have shut down (see Petition ¶¶ 100, 116, 140); should

have taken more or different measures than were mandated by the federal directives

(e.g., id. ¶¶ 109, 125); or failed to comply with federal law by allegedly failing to take

certain precautions (e.g., id. ¶¶ 109(aa), 125(aa)). These issues directly implicate the

“uniquely federal interest” in “civil liabilities” arising from the government’s defense

priorities determinations, Boyle v. United Technologies Corp., 487 U.S. 500, 505-07

(1988), and none of these issues can be resolved “without reliance on and explication

of federal law.” Wullschleger, 953 F.3d at 522.

         To the contrary, these federal issues are plainly and necessarily raised by the

Petition (e.g., Petition ¶¶ 39, 43, 47, 81 (citing the Food Supply Chain Resources

executive order)), and they permeate every aspect of Plaintiff’s claims—from the

equipment Tyson allegedly provided (e.g., id. ¶¶ 51-52 (criticizing Tyson’s failure to

provide masks in accordance with “CDC” guidance), 109(aa) (alleging the defendants

failed to abide by “Federal rules, regulations, and guidance”)), to Tyson’s continued

operation despite local authorities’ requests for Tyson to close (e.g., id. ¶ 58 (“[L]ocal

officials lobbied Tyson to close the plant, but the company refused.”)). Having “elected

to premise” his claims on “interpretations of federal law,” Plaintiff cannot avoid this

Court’s jurisdiction. See Wullschleger, 953 F.3d at 522.

         The federal issues are “substantial.” The Petition implicates federal

imperatives of the highest and broadest importance: coordination of national disaster

relief and the maintenance of infrastructure “essential to the national defense.” 50

U.S.C. § 4511(b); see also Scrogin v. Rolls-Royce Corp., No. 3:10cv442 (WWE), 2010

WL 3547706, at *3 (D. Conn. Aug. 16, 2010) (“[P]laintiffs’ state tort claims give rise

to serious federal interests in the government procurement contract and military

operations.”); McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d 1189, 1201-02



                                          - 13 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 13 of 18
(M.D. Fla. 2006) (holding that “the federal issues [were] quite substantial” where

national defense and procurement were implicated).

         Moreover, “the validity of [Plaintiff’s] claims would require that conduct

subject to an extensive federal . . . scheme is in fact subject to implicit restraints that

are created by state law.” Bd. of Comm’rs of Se. La., 850 F.3d at 724. The “implications

for the federal regulatory scheme” of such liability—particularly where the federal

scheme relates to critical infrastructure during a national emergency—“would be

significant.” See id.; Xitronix Corp. v. KLA-Tencor Corp., 916 F.3d 429, 441 (5th Cir.

2019), cert. denied, 140 S. Ct. 110 (2019) (noting that the substantiality requirement

is satisfied where a case “put[s] the legality of a federal action in question, in a

manner that would have broader ramifications for the legal system”). Thus, there is

a “serious federal interest in claiming the advantages thought to be inherent in a

federal forum” for these claims. Grable, 545 U.S. at 313; see also Rose v. SLM Fin.

Corp., Civ. A. No. 3:05CV445, 2007 WL 674319, at *4 (W.D.N.C. Feb. 28, 2007)

(“Where a federal regulatory scheme requires private parties to undertake certain

actions in order to comply with the law, the federal courts necessarily have a serious

interest in examining the scope of liability that might arise as a result.”).

         Actual dispute. The federal interests are also actually disputed. See

Wullschleger, 953 F.3d at 522 (finding federal issues actually in dispute where the

plaintiffs “explicitly claim[ed] that defendants violated the FDCA, were non-

compliant with FDA guidance, and that their refusal to [seek] FDA review was

improper”); Bd. of Comm’rs of Se. La., 850 F.3d at 723 (finding federal issues actually

in dispute where the parties disagreed as to whether the defendants complied with

federal law). The Petition seeks to impose state-law liability on Tyson for actions

taken pursuant to federal directions, and the Petition’s overarching theory is that

Tyson allegedly failed to comply with federal directions in some respects and should

have exceeded (or otherwise deviated from) federal directions in other respects. These

                                          - 14 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 14 of 18
issues—what was required under the federal orders and whether states can override

the federal orders—constitute the central dispute in this case.

         Balance of responsibilities. Finally, exercising jurisdiction over this case will

not disturb—and, in fact, will preserve—the congressionally approved balance of

federal and state judicial responsibilities. The U.S. has not faced a pandemic like this

since the Spanish flu over a century ago, and the emergency federal powers and

planning directive are by their nature limited to a narrow set of circumstances. As

explained above, Tyson’s facilities were designated as “critical infrastructure”

essential to the national defense and directed to continue operating in this national

emergency. Moreover, through the DPA, Congress delegated to the President “an

array of authorities” to “take appropriate steps to maintain” critical infrastructure—

because the “national defense” and “security of the United States” depend upon it. 50

U.S.C. §§ 4502(a)(1), (4).

         Accordingly, there is a “clear interest” in “the availability of a federal forum”

for this case, which directly challenges the President’s orders related to this

emergency under the DPA and other federal statutes and federal directions related

to those orders. Grable, 545 U.S. at 319-20; see also Bd. of Comm’rs of Se. La., 850

F.3d at 725 (holding that jurisdiction was appropriate because “the scope and

limitations” of federal framework were at stake, and deciding “whether that

framework may give rise to state law claims as an initial matter will ultimately have

implications for the federal docket one way or the other”). And exercising jurisdiction

over Plaintiff’s claims “would not materially affect, or threaten to affect, the normal

currents of litigation,” Grable, 545 U.S. at 319-20, given the “rare” circumstances

here.




                                           - 15 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 15 of 18
III.     Tyson has satisfied the procedural requirements for removal.

         Venue is proper in this district under 28 U.S.C. §§ 95(a)(2) and 1441(a) because

the United States District Court for the Northern District of Iowa, Eastern Division,

embraces the county in which the state court action is now pending.

         Copies of all process and pleadings filed in the state case are attached hereto

as Exhibit A. LR 81(a)(1); see also 28 U.S.C. § 1446(a). No orders have been filed.

Tyson also provides the attached LR 81 Statement in accordance with Local

Rule 81(a).

         Pursuant to 28 U.S.C. § 1446(b)(2)(A), consent from all Defendants is not

necessary to remove this action as it is being removed under § 1441(a) and

§ 1442(a)(1). 13 Nonetheless, undersigned counsel also represent Defendants John
Tyson, Noel White, Dean Banks, Stephen Stouffer, Tom Brower, Mary Oleksiuk,

Elizabeth Croston, Tom Hart, Hamdija Beganovic, James Hook, Ramiz Muheljic, and

Missia Abad Bernal in this case; counsel are authorized to formally confirm that they

consent to this case being removed; and, by signing this notice of removal, counsel so

confirm.

         Tyson will promptly provide written notice of this filing to all adverse parties

and will file a copy of this Notice of Removal with the clerk of the state court where

this suit is currently pending. 28 U.S.C. § 1446(d).




13Tyson need not obtain consent from the other Defendants to remove because this
action is not “removed solely under section 1441(a)”; it is also removed under
§ 1442(a)(1) and thus consent or joinder by all served defendants is not required. See
28 U.S.C. § 1446(b)(2)(A). Additionally, Tyson need not obtain the other Defendants’
consent to remove under § 1442(a)(1). See Durham v. Lockheed Martin Corp., 445
F.3d 1247, 1253 (9th Cir. 2006) (“[A] federal officer or agency defendant can
unilaterally remove a case under section 1442.”).

                                           - 16 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 16 of 18
                                    CONCLUSION

         For the foregoing reasons, Tyson respectfully removes this action bearing case

number LACV140822, from the District Court for Black Hawk County, Iowa,

pursuant to 28 U.S.C. §§ 1331, 1441, 1442, and 1446.



 Dated: October 2, 2020                       Respectfully submitted,



                                                   /s/ Kevin J. Driscoll
                                                   Kevin J. Driscoll         AT0002245
                                                   Tamara K. Hackmann        AT0003003
                                                   FINLEY LAW FIRM, P.C.
                                                   699 Walnut Street, Suite 1700
                                                   Des Moines, Iowa50309
                                                   Telephone: 515-288-0145
                                                   Facsimile: 515-288-2724
                                                   Email: kdriscoll@finleylaw.com
                                                           thackmann@finleylaw.com

                                                   Christopher S. Coleman
                                                   (pro hac vice forthcoming)
                                                   Perkins Coie LLP
                                                   2901 N. Central Avenue, Suite 2000
                                                   Phoenix, Arizona 85012
                                                   Telephone: 602.351.8000
                                                   Facsimile: 602-648.7000
                                                   Email: CColeman@perkinscoie.com

                                                   Mary Gaston
                                                   (pro hac vice forthcoming)
                                                   Perkins Coie LLP
                                                   1201 Third Avenue, Suite 4900
                                                   Seattle, Washington 98101-3099
                                                   Telephone: 206.359.8000
                                                   Facsimile: 206.359.9000
                                                   Email: MGaston@perkisncoie.com
                                                   ATTORNEYS FOR DEFENDANTS




                                          - 17 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 17 of 18
                             CERTIFICATE OF SERVICE

         I hereby certify that on October 2, 2020, I have mailed by United States Postal

Service and have emailed the documents to the following:


               Thomas P. Frerichs
               Frerichs Law Office, P.C.
               106 E. 4th Street, P. O. Box 328
               Waterloo, Iowa 50704-0328
               319.236.7204 / 319.236.7206 (fax)
               tfrerichs@frerichslaw.com

               John J. Rausch
               Rausch Law Firm, PLLC
               3909 University Ave., P. O. Box 905
               Waterloo, Iowa 50704-0905
               319.233.35557 / 319.233.3558 (fax)
               rauschlawfirm@dybb.com

               Mel C. Orchard, III
               G. Bryan Ulmer, III
               Gabriel Phillips
               The Spence Law Firm, LLC
               15 S. Jackson Street
               P. O. Box 548
               Jackson, Wyoming 83001
               307.337.1283 / 307.337.3835 (fax)
               orchard@spencelawyers.com
               ulmer@spencelawyers.com
               phillips@spencelawyers.com

               Attorneys for the Plaintiff

                                                      /s/ Kevin J. Driscoll




                                             - 18 -
149368751.3
          Case 6:20-cv-02079-MAR Document 1 Filed 10/02/20 Page 18 of 18
